The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egilsson et al., US 2015/0265431 A1, which discloses a liner sock configured to be worn on and contact a residual limb (paragraphs 0011, 0038, 0061+), the liner sock comprising a friction interface material 22 directly contacting the residual limb when worn (Figures 1-3; paragraphs 0012, 0016, 0025, 0071) and comprising strips spaced apart to define uncovered portions of an air-permeable textile 16 (Figure 4; paragraphs 0013, 0017, 0023, 0069).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lohmann, US 5,728,167, which illustrates a prosthetic liner sock 32 comprising an air-permeable textile 34 and spaced apart longitudinal strips 36 capable (MPEP § 2114) of enhancing friction against a residual limb (abstract; drawings; column 2, lines 27-29; column 3, lines 26-28 and 55-67; column 4, lines 11-17); that is, even though the “amputee first dons the suction socket sleeve” 16 (column 4, lines 45-46; column 2, line 66, to column 3, line 5; Figures 1 and 5), the prosthetic liner sock 32 is structurally capable of being directly applied against a complementarily sized residual limb in a frictional manner, even though such was not the intended purpose; the sock 32 is closed at a distal end in those variants not involving a locking stud (column 4, lines 49-51; column 1, lines 55-58), and the forms depicted in Figures 2 and 4 could be interpreted as being distally closed except for the opening 40.
Claims 2, 4-8, and 10-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the revisions to claim 1.  Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774